Mr. Chief Justice Magruder delivered the opinion of the. ■Court: This is an action of ejectment begun on November 30,1889» in the Circuit Court of Bock Island County by the “United Brethren Church of Moline,” a corporation, against the First Methodist Episcopal Church of Moline, a corporation, and nine persons as trustees of said Ghureh,.to recover the possession of Lot 6 in Block é in South Moline, as said lot is-known and designated upon the recorded plat of South Moline. The pleas were not guilty and nul tiel corporation. The verdict and judgment below were for the defendants. Upon the trial the plaintiff introduced in evidence an affidavit of incorporation, as prescribed by section 35 of chapter 32 of the Revised Statutes in relation to the organization of religious corporations, in which one Carr swears that, at a meeting of the members of the United Brethren Church of Molineheld at their meeting house in the city of Moline on March-13, 1873, for that purpose, three persons (naming them) wereeleeted trustees of said Church according to the usage thereof, and said Church adopted as its corporate name, “United Brethren Church of Moline,” and that, at said meeting, the affiant, Carr, acted as Secretary, which affidavit was sworn to before a notary on March 17, 1873, and recorded on March 19, 1873. The plaintiff further introduced in evidence a warrantee deed dated April 10, 1882, executed by James Morphy and wife, as party of the first part, to “Josiah G. Heck, Adam-Fries and Stanward D. Wendell, trustees of the United Brethren Church and their successors in office, of the city of Moline,” as party of the second part, conveying said lot to said party of the second part, and their “successors in office and assigns,” to have and to hold the same to said, second party, “and their successors- and assigns forever.” The covenants in the deed are with the second party and their “successors in office and assigns.” Appellant claims, that the title to the lot was vested in it by the deed from Morphy. But the plaintiff in this suit is the “United Brethren Church of Moline, ” a corporation. The deed from Morphy was not made to the corporation, but to Heck, Fries and Wendell, trustees of the corporation. The Tatter held the legal title, and the suit should have been brought 'in their names, and not in the name of the corporation. (Den v. Hay, 1 Zabriskie, (N. J. L.) 174; Chadsey v. McCreery, 27 Ill. 253.) That the deed from Morphy put the legal title in the trustees named therein as grantees, and not in the corporation, does not seem to be denied by appellant, but it is claimed that such grantees held the property in trust for the Church, or for the use of the Church, and that, under section 3 of the Conveyance Act, the trust was executed by the Statute of Uses, so as to vest the fee at once in the Church, as the cestui que use. (Witham v. Brooner, 63 Ill. 344.) But the Statute of Uses applies only to express trusts, and not to implied or constructive trusts, or trusts created by operation of law. (Tiedeman on Real Prop. sec. 497.) In Witham v. Brooner, supra, we said: “Under this statute a deed in the form of a bargain and sale must be regarded as having the force and effect of a feoffment; and, under the Statute of Uses, a feoffment to A for the use of, or in trust for B, would pass the legal title to B.” But in the case at bar there is no express trust created. The deed made by Morphy does not convey the lot to the grantees in trust for, or to the use of, the Church; it does not even convey it to them as trustees. Inasmuch as the plaintiff below did not show the legal title to be in itself, it was not entitled to recover, and the judgment was properly rendered for the defendants. It is unnecessary to consider any other errors. The judgment of the Circuit Court is affirmed. Judgment affirmed.